DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claim 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10966051 and claims 1-16 of U.S. Patent No. 10547965.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 10966051 and Patent No. 10547965, as follows:
Instant application:

21. A system to determine an operation status of an electronic device, comprising an electronic device, the electronic device including: a circuit configured to receive a location of the system from a positioning system; a display to display location information of the system; a bus; at least one storage medium connected to the bus and including a set of instructions for switching operation mode based on status change; and logic circuits in communication with the at least one storage medium via the bus, wherein when executing the set of instructions, the logic circuits are directed to: 

obtain location information associated with the electronic device with respect to a reference location, wherein the location information includes a distance between a current location and the reference location and a speed of the electronic device; 

determine whether a status of the electronic device changes from one status to another status based on the distance, the speed, a threshold distance, and a threshold speed; and 

upon determining that the status of the electronic device changes from one status to another status, perform a predetermined action.

22. The system of claim 21, wherein the status of the electronic device includes at least two status; the first status includes the distance being longer than the threshold distance, and the speed being faster than the threshold speed.

23. The system of claim 22, wherein the second status includes the distance being shorter than the threshold distance, and the speed being slower than the threshold speed.

24. The system of claim 23, wherein the status of the electronic device further includes a third status; the third status includes the distance being shorter than the threshold distance, and the speed being faster than the threshold speed.

25. The system of claim 24, wherein the status of the electronic device further includes a fourth status; the fourth status includes the distance being longer than the threshold distance, and the speed being slower than the threshold speed.

26. The system of claim 21, wherein the electronic device is further configured to display a map under a plan view; the predetermined action includes changing from displaying the map under the plan view to displaying the map under a perspective view.

27. The system of claim 21, wherein the electronic device is further configured to display a map under a perspective view; the predetermined action includes changing from displaying the map under the perspective view to displaying the map under a plan view.

28. The system of claim 21, wherein the electronic device is further configured to display a map; the predetermined action includes: obtaining recommendation information around the reference location, and displaying and highlighting the recommendation information on the map.

29. The system of claim 28, wherein the recommendation information is one or more locations along a route between the current location and the reference location or around the reference location, and wherein the electronic device is further configured to rank the one or more locations based on one or more ranking criteria; and display the recommendation information of the one or more locations based on the ranking result.

30. The system of claim 29, wherein the one or more ranking criteria include at least one of a distance between a location of the one or more locations and the reference location, a distance between the location and the current location of the electronic device, a rating, a score, a number of visitors, a number of visiting times, a number of time that the location is set as a destination; or a number of time that the location is set as a start location.

31. The system of claim 29, wherein the electronic device is further configured to display the recommendation information of the one or more locations in different ways based on the ranking result.

32. The system of claim 21, wherein the electronic device is further configured to generate a vibration; wherein the predetermined action includes changing frequency of the vibration.

33. The system of claim 32, wherein the frequency of the vibration is inversely proportional to the distance between the current location and the reference location.

34. A method to determine an operation status of an electronic device, comprising: obtaining, by the electronic device, location information associated with the electronic device with respect to a reference location, wherein the location information includes a distance between a current location and the reference location and a speed of the electronic device; determining, by the electronic device, whether a status of the electronic device changes from one status to another status based on the distance, the speed, a threshold distance, and a threshold speed; and upon determining that the status of the electronic device changes from one status to another status, performing, by the electronic device, a predetermined action.

35. The method of claim 34, wherein the status of the electronic device includes at least two status; the first status includes the distance being longer than the threshold distance, and the speed being faster than the threshold speed; and the second status includes the distance being shorter than the threshold distance, and the speed being slower than the threshold speed.

36. The method of claim 35, wherein the status of the electronic device further includes a third status and a fourth status; the third status includes the distance being shorter than the threshold distance, and the speed being faster than the threshold speed; the fourth status includes the distance being longer than the threshold distance, and the speed being slower than the threshold speed.

37. The method of claim 34, further comprising displaying, by the electronic device, a map under a plan view; the predetermined action includes changing from displaying the map under the plan view to displaying the map under a perspective view; or further comprising displaying, by the electronic device, a map under a perspective view; the predetermined action includes changing from displaying the map under the perspective view to displaying the map under a plan view.

38. The method of claim 34, further comprising displaying, by the electronic device, a map; the predetermined action includes: obtaining recommendation information around the reference location, and displaying and highlighting the recommendation information on the map.

39. The method of claim 34, wherein the electronic device is a mobile device associated with a passenger waiting for a vehicle driver, and the reference location is associated with the vehicle driver moving towards the passenger.

40. A non-transitory computer readable medium, comprising executable instructions that, when executed by an electronic device, directs the electronic device to perform actions of: obtaining location information associated with the electronic device with respect to a reference location, wherein the location information includes a distance between a current location and the reference location and a speed of the electronic device; determining whether a status of the electronic device changes from one status to another status based on the distance, the speed, a threshold distance, and a threshold speed; and upon determining that the status of the electronic device changes from one status to another status, performing a predetermined action.
Patent No.10966051:

1. A system to determine an operation status of an electronic device, comprising an electronic device, the electronic device including: a circuit configured to receive a location of the system from a positioning system; a display to display location information of the system; a bus; at least one storage medium connected to the bus and including a set of instructions for switching operation mode based on status change; and logic circuits in communication with the at least one storage medium via the bus, wherein when executing the set of instructions, the logic circuits are directed to: 

obtain first electronic signals encoding location information associated with the electronic device with respect to a reference location, wherein the location information includes a distance between a current location and the reference location and a speed of the electronic device; obtain an estimated required time to get the reference location based on the distance and the speed of the electronic device; 

determine whether a status of the electronic device changes from a first status to a second status based on one or more threshold required times and the estimated required time; and

 upon determining that the status of the electronic device changes from the first status to the second status, perform a predetermined action.

2. The system of claim 1, wherein the status of the electronic device further includes a distance between the electronic device and the reference location; the first status includes the distance being longer than a threshold distance; and the second status includes the distance being shorter than the threshold distance.

3. The system of claim 1, wherein the status of the electronic device further includes a distance between the electronic device and the reference location; the first status includes the distance being shorter than a threshold distance; and the second status includes the distance being longer than the threshold distance.

4. The system of claim 1, wherein the status of the electronic device further includes a speed of the electronic device; the first status includes the speed being slower than a threshold speed; and the second status includes the speed being faster than the threshold speed.

5. The system of claim 1, wherein the status of the electronic device further includes a speed of the electronic device; the first status includes the speed being faster than a threshold speed; and the second status includes the speed being slower than the threshold speed.

6. The system of claim 1, wherein the electronic device is further configured to display a map under a plan view; the predetermined action includes changing from displaying the map under the plan view to displaying the map under a perspective view.

7. The system of claim 1, wherein the electronic device is further configured to display a map under a perspective view; the predetermined action includes changing from displaying the map under the perspective view to displaying the map under a plan view.

8. The system of claim 1, wherein the electronic device is further configured to display a map; the predetermined action includes: obtaining second electronic signals encoding recommendation information around the reference location, and displaying and highlighting the recommendation information on the map.

9. The system of claim 8, wherein the recommendation information is one or more locations along a route between the current location and the reference location or around the reference location, and wherein the electronic device is further configured to rank the one or more locations based on one or more ranking criteria; and display the recommendation information of the one or more locations based on the ranking result.

10. The system of claim 1, wherein the electronic device is further configured to generate a vibration; wherein the predetermined action includes changing frequency of the vibration.

11. A method to determine an operation status of an electronic device, comprising: obtaining, by the electronic device, first electronic signals encoding location information associated with the electronic device with respect to a reference location, wherein the location information includes a distance between a current location and the reference location and a speed of the electronic device; obtaining, by the electronic device, an estimated required time to get the reference location based on the distance and the speed of the electronic device; determining, by the electronic device, whether a status of the electronic device changes from a first status to a second status based on one or more threshold required times and the estimated required time; and upon determining that the status of the electronic device changes from the first status to the second status, performing, by the electronic device, a predetermined action.

12. The method of claim 11, wherein the status of the electronic device further includes a distance between the electronic device and the reference location; the first status includes the distance being longer than a threshold distance; and the second status includes the distance being shorter than the threshold distance.

13. The method of claim 11, wherein the status of the electronic device further includes a distance between the electronic device and the reference location; the first status includes the distance being shorter than a threshold distance; and the second status includes the distance being longer than the threshold distance.

14. The method of claim 11, wherein the status of the electronic device further includes a speed of the electronic device; the first status includes the speed being slower than a threshold speed; and the second status includes the speed being faster than the threshold speed.

15. The method of claim 11, wherein the status of the electronic device further includes a speed of the electronic device; the first status includes the speed being faster than a threshold speed; and the second status includes the speed being slower than the threshold speed.

16. The method of claim 11, further comprising displaying, by the electronic device, a map under a plan view; the predetermined action includes changing from displaying the map under the plan view to displaying the map under a perspective view.

17. The method of claim 11, further comprising displaying, by the electronic device, a map under a perspective view; the predetermined action includes changing from displaying the map under the perspective view to displaying the map under a plan view.

18. The method of claim 11, further comprising displaying, by the electronic device, a map; the predetermined action includes: obtaining second electronic signals encoding recommendation information around the reference location, and displaying and highlighting the recommendation information on the map.

19. The method of claim 11, wherein the electronic device is a mobile device associated with a passenger waiting for a vehicle driver, and the reference location is associated with the vehicle driver moving towards the passenger.

20. A non-transitory computer readable medium, comprising executable instructions that, when executed by an electronic device, directs the electronic device to perform actions of: obtaining electronic signals encoding location information associated with the electronic device with respect to a reference location, wherein the location information includes a distance between a current location and the reference location and a speed of the electronic device; obtaining an estimated required time to get the reference location based on the distance and the speed of the electronic device; determining whether a status of the electronic device changes from a first status to a second status based on one or more threshold required times and the estimated required time; and upon determining that the status of the electronic device changes from the first status to the second status, performing a predetermined action.

Patent No.10547965.

1. A system to determine an operation status of an electronic device, comprising an electronic device, the electronic device including: 

a circuit configured to receive a location of the system from a positioning system; 

a display to display location information of the system; a bus; at least one storage medium connected to the bus and including a set of instructions for switching operation mode based on status change; and logic circuits in communication with the at least one storage medium via the bus, wherein when executing the set of instructions, the logic circuits is directed to: 

obtain first electronic signals encoding location information associated with the electronic device with respect to a reference location, wherein the location information includes a distance between a current location and the reference location and a speed of the electronic device; 

obtain an estimated required time to get the reference location based on the distance and the speed of the electronic device; 

operate to determine whether a status of the electronic device changes from a first status to a second status based on one or more threshold required times and the estimated required time; and 

upon determining that the status of the electronic device changes from the first status to the second status, perform a predetermined action, wherein the predetermined action includes switching from displaying a map under a plan view to displaying the map under a perspective view or displaying the map under the perspective view to displaying the map under the plan view. 

2. The system of claim 1, wherein the status of the electronic device further includes a distance between the electronic device and the reference location; the first status includes the distance being longer than a threshold distance; and the second status includes the distance being shorter than the threshold distance. 

3. The system of claim 1, wherein the status of the electronic device further includes a distance between the electronic device and the reference location; the first status includes the distance being shorter than a threshold distance; and the second status includes the distance being longer than the threshold distance. 

 4. The system of claim 1, wherein the status of the electronic device further includes a speed of the electronic device; the first status includes the speed being slower than a threshold speed; and the second status includes the speed being faster than the threshold speed. 

5. The system of claim 1, wherein the status of the electronic device further includes a speed of the electronic device; the first status includes the speed being faster than a threshold speed; and the second status includes the speed being slower than the threshold speed. 

6. The system of claim 1, wherein the electronic device is further configured to display a map; the predetermined action includes: obtaining second electronic signals encoding recommendation information around the reference location, and displaying and highlighting the recommendation information on the map. 

7. The system of claim 1, wherein the electronic device is further configured to generate a vibration; wherein the predetermined action includes changing frequency of the vibration. 

8. A method to determine an operation status of an electronic device, comprising: obtaining, by the electronic device, first electronic signals encoding location information associated with the electronic device with respect to a reference location, wherein the location information includes a distance between a current location and the reference location and a speed of the electronic device; obtaining, by the electronic device, an estimated required time to get the reference location based on the distance and the speed of the electronic device; determining, by the electronic device, whether a status of the electronic device changes from a first status to a second status based on one or more threshold required times and the estimated required time; and upon determining that the status of the electronic device changes from the first status to the second status, performing, by the electronic device, a predetermined action, wherein the predetermined action includes switching from displaying a map under a plan view to displaying the map under a perspective view or displaying the map under the perspective view to displaying the map under the plan view. 

9. The method of claim 8, wherein the status of the electronic device further includes a distance between the electronic device and the reference location; the first status includes the distance being longer than a threshold distance; and the second status includes the distance being shorter than the threshold distance. 

10. The method of claim 8, wherein the status of the electronic device further includes a distance between the electronic device and the reference location; the first status includes the distance being shorter than a threshold distance; and the second status includes the distance being longer than the threshold distance. 

11. The method of claim 8, wherein the status of the electronic device further includes a speed of the electronic device; the first status includes the speed being slower than a threshold speed; and the second status includes the speed being faster than the threshold speed. 

12. The method of claim 8, wherein the status of the electronic device further includes a speed of the electronic device; the first status includes the speed being faster than a threshold speed; and the second status includes the speed being slower than the threshold speed. 

13. The method of claim 8, further comprising displaying, by the electronic device, a map; the predetermined action includes: obtaining second electronic signals encoding recommendation information around the reference location, and displaying and highlighting the recommendation information on the map. 

14. The method of claim 8, further comprising generating, by the electronic device, a vibration; wherein the predetermined action includes changing frequency of the vibration. 

15. The method of claim 8, wherein the electronic device is a mobile device associated with a passenger waiting for a vehicle driver, and the reference location is associated with the vehicle driver moving towards the passenger. 

16. A non-transitory computer readable medium, comprising executable instructions that, when executed by an electronic device, directs the electronic device to perform actions of: obtaining electronic signals encoding location information associated with the electronic device with respect to a reference location, wherein the location information includes a distance between a current location and the reference location and a speed of the electronic device; obtaining an estimated required time to get the reference location based on the distance and the speed of the electronic device; determining whether a status of the electronic device changes from a first status to a second status based on one or more threshold required times and the estimated required time; and upon determining that the status of the electronic device changes from the first status to the second status, performing a predetermined action, wherein the predetermined action includes switching from displaying a map under a plan view to displaying the map under a perspective view or displaying the map under the perspective view to displaying the map under the plan view. 



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641                                                                                                                                                                                                        




Considering claim 1, a system, comprising an electronic device, the electronic device including: 
at least one storage medium including a set of instructions for switching operation mode based on status change; and at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to: 
obtain location information associated with the electronic device with respect to a reference location; 
determine whether the location information changes from a first status to a second status; and 
upon determining that the location information changes from the first status to the second status, perform a predetermined action.

2. The system of claim 1, wherein the location information includes a distance between the electronic device and the reference location; the first status includes the distance being longer than a threshold distance; and the second status includes the distance being shorter than the threshold distance.

3. The system of claim 1, wherein the location information includes a distance between the electronic device and the reference location; the first status includes the distance being shorter than a threshold distance; and the second status includes the distance being longer than the threshold distance.

4. The system of claim 1, wherein the location information includes a speed of the electronic device; the first status includes the speed being slower than a threshold speed; and the second status includes the speed being faster than the speed distance.

5. The system of claim 1, wherein the location information includes a speed of the electronic device; the first status includes the speed being faster than a threshold speed; and the second status includes the speed being slower than the speed distance.

6. The system of claim 1, wherein the electronic device is further configured to display a map under a plan view; the predetermined action includes changing from displaying the map under the plan view to displaying the map under a perspective view.

7. The system of claim 1, wherein the electronic device is further configured to display a map under a perspective view; the predetermine action includes changing from displaying the map under the perspective view to a displaying the map under a plan view.

8. The system of claim 1, wherein the electronic device is further configured to display a map; the predetermined action includes: obtaining recommendation information around the reference location, and displaying and highlighting the recommendation information on the map.

9. The system of claim 1, wherein the electronic device is further configured to generate a vibration; wherein the predetermine action includes changing frequency of the vibration.

10. A method, comprising: obtaining, by an electronic device, location information associated with the electronic device with respect to a reference location; determining, by the electronic device, whether the location information changes from a first status to a second status; and upon determining that the location information changes from the first status to the second status, performing, by the electronic device, a predetermined action.

11. The method of claim 10, wherein the location information includes a distance between the electronic device and the reference location; the first status includes the distance being longer than a threshold distance; and the second status includes the distance being shorter than the threshold distance.

12. The method of claim 10, wherein the location information includes a distance between the electronic device and the reference location; the first status includes the distance being shorter than a threshold distance; and the second status includes the distance being longer than the threshold distance.

13. The method of claim 10, wherein the location information includes a speed of the electronic device; the first status includes the speed being slower than a threshold speed; and the second status includes the speed being faster than the speed distance.

14. The method of claim 10, wherein the location information includes a speed of the electronic device; the first status includes the speed being faster than a threshold speed; and the second status includes the speed being slower than the speed distance.

15. The method of claim 10, further comprising displaying, by the electronic device, a map under a plan view; the predetermined action includes changing from displaying the map under the plan view to displaying the map under a perspective view.

16. The method of claim 10, further comprising displaying, by the electronic device, a map under a perspective view; the predetermined action includes changing from displaying the map under the perspective view to a displaying the map under a plan view.

17. The method of claim 10, further comprising displaying, by the electronic device, a map; the predetermined action includes: obtaining recommendation information around the reference location, and displaying and highlighting the recommendation information on the map.

18. The method of claim 10, further comprising generating, by the electronic device, a vibration; wherein the predetermine action includes changing frequency of the vibration.

19. The method of claim 10, wherein the electronic device is a mobile device associated with a passenger waiting for a vehicle driver, and the reference location is associated with the vehicle driver moving towards the passenger.

20. A non-transitory computer readable medium, comprising executable instructions that, when executed by an electronic device, directs the electronic device to perform actions of: obtaining location information associated with the electronic device with respect to a reference location; determining whether the location information changes from a first status to a second status; and upon determining that the location information changes from the first status to the second status, performing a predetermined action.